Citation Nr: 1007676	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-04 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
also claimed as chest pain.

2.  Entitlement to service connection for a blocked nose, 
also claimed as allergic rhinitis.

3.  Entitlement to service connection for a skin condition.

4.  Entitlement to service connection for a spinal cord or 
low back injury.

5.  Entitlement to service connection for a respiratory 
disorder, to include as due to asbestos exposure.

6.  Entitlement to service connection for a condition due to 
radiation exposure.

7.  Entitlement to service connection for alcohol and drug 
abuse, to include as due to posttraumatic stress disorder.

8.  Entitlement to service connection for headaches and 
disorientation.

9.  Entitlement to service connection for Hepatitis C.

10.  Entitlement to service connection for diabetes mellitus.

11.  Entitlement to service connection for degenerative joint 
disease/arthritis.

12.  Entitlement to service connection for tendonitis of the 
bilateral lower extremities.

13.  Entitlement to service connection for major depressive 
disorder, to include as due to posttraumatic stress disorder.

14.  Entitlement to service connection for posttraumatic 
stress disorder.

15.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1991 to December 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The Veteran's correspondence of May 2004 raises the issue of 
entitlement to service connection for gastrointestinal 
problems and abnormal weight loss.  This matter is referred 
to the RO for appropriate action.

The issues of service connection for a heart condition or 
chest pain, a blocked nose or deviated septum, and 
posttraumatic stress disorder are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington DC.  As the 
claims of service connection for a skin condition, alcohol 
and drug abuse, and major depressive disorder are 
inextricably intertwined with the claim of service connection 
for posttraumatic stress disorder, decisions on those issues 
are deferred until development on the posttraumatic stress 
disorder claim is completed.  The claim for TDIU is also 
deferred until the development on the remanded claims has 
been completed.

FINDINGS OF FACT

1.  A spinal cord or low back injury was not incurred in or 
aggravated by service and a low back injury, first documented 
after service, is unrelated to an injury or disease of 
service origin.

2.  It is not shown that the Veteran was exposed to asbestos 
in service and no respiratory condition, to include as due to 
asbestos exposure, is currently shown.

3.  It is not shown that the Veteran was exposed to ionizing 
radiation in service and no condition due to radiation 
exposure is currently shown.

4.  Headaches and dizziness were not affirmatively shown to 
have been present during service and no current medical 
diagnosis related to these complaints is affirmatively shown 
to exist.

5.  Hepatitis C is not currently shown.

6.  Diabetes mellitus is not currently shown.

7.  Degenerative joint disease/arthritis is not currently 
shown.

8.  Tendonitis of the bilateral lower extremities in service 
was acute and transitory in nature, was resolved prior to 
service separation, and is not currently shown.


CONCLUSIONS OF LAW

1.  Service connection for a spinal cord or low back injury 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

2.  Service connection for a respiratory condition, to 
include as due to asbestos exposure, is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).

3.  Service connection for a condition due to radiation 
exposure is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

4.  Service connection for headaches and dizziness is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).

5.  Service connection for Hepatitis C is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).

6.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

7.  Service connection for degenerative joint 
disease/arthritis is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).

8.  Service connection for tendonitis of the bilateral lower 
extremities is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in April 2004, January 2005, March 2006, and 
April 2006.  The Veteran was notified of the evidence needed 
to substantiate the claims of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  
Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the general provisions for the effective 
date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated, as evidenced by the supplemental statement of 
the case in February 2009.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the Veteran's 
service treatment records as well as pertinent VA and private 
treatment records.  The Veteran has not identified any 
additional pertinent records for the RO to obtain on his 
behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claims of service connection and further development is not 
required because, with the exception of tendonitis in both 
lower extremities, there is no record of any of these 
disabilities, or contemporaneous complaints relative thereto, 
during service.  Further, there is no competent evidence of a 
diagnosis relative to the low back condition, respiratory 
condition, condition due to radiation exposure, headaches and 
disorientation, Hepatitis C, diabetes mellitus, arthritis, or 
tendonitis.  As the evidence does not indicate the existence 
of any disabilities that may be associated with service, a 
medical examination or medical opinion is not required to 
decide the claims under 38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for diabetes mellitus and for arthritis, including 
degenerative joint disease, if the disability is manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The threshold requirement that must be met in order to 
establish a claim for service connection is competent 
evidence (a medical diagnosis) of a current chronic 
disability that has existed on or after the date of 
application for service connection for such disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the 
absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Evidentiary Standards

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a Veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Spinal Cord or Low Back Injury

The service treatment records (STRs) are silent for any 
complaint, treatment, or diagnosis of a spinal cord or low 
back injury.  The Veteran alleges that his back was injured 
when his ship fell off the blocks during dry-dock repairs in 
June 1992 after an earthquake.  Such incident is not 
mentioned in the Veteran's service treatment records or in 
the ship's deck logs, although the occurrence of an 
earthquake on the specified date is acknowledged.  The 
Veteran's December 1992 service separation examination did 
not note any spinal cord or low back injury and he answered 
"no" to experiencing recurrent back pain on the 
contemporaneous medical history questionnaire.  

Post service medical records indicate that the Veteran was 
treated in August 1998 for a low back injury due to an 
accident at work while riding a four-wheeler.  Several days 
later he experienced an exacerbation when bending over to 
pick up tools and was diagnosed with a low back strain.  At 
the time of treatment he denied any prior history of back 
problems.  The only other documentation of spinal cord or low 
back injury symptoms is the September 2005 VA Gulf War 
Registry examination, when he reported back pain for fourteen 
years with occasional sciatica and exhibited a positive left-
side straight leg raising test.  No other records of post-
service treatment for a spinal cord or low back injury have 
been submitted or identified, and no record of a diagnosis 
linked to the Veteran's military service has been provided.

Although the service treatment records do not document a 
spinal cord or low back injury, the Veteran is competent to 
describe symptoms of an injury, such as pain, which he has 
done in various statements submitted throughout the appeals 
process.  As the service treatment records lack the 
documentation of the combination of manifestations sufficient 
to identify a chronic low back or spinal cord injury and 
sufficient observation to establish chronicity during 
service, and as chronicity in service is not adequately 
supported by the service treatment records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.

After service, the records first show a low back strain in 
August 1998 following an on-the-job four-wheeler accident and 
a subsequent on-the-job exacerbation.  These intercurrent 
injuries in August 1998 interrupt continuity of 
symptomatology and are persuasive evidence against continuity 
of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  In addition, at 
the time of treatment, the Veteran denied any previous back 
injuries, which would include any incurred during military 
service.  More over, his service separation examination did 
not reveal any back abnormality, and the veteran answered 
"no" to experiencing recurrent back pain on the 
contemporaneous medical history questionnaire. Hence, the 
preponderance of the evidence is against the claim of service 
connection based on continuity of symptomatology under 38 
C.F.R. § 3.303(b)

As for service connection based on the initial documentation 
after service under 38 C.F.R. § 3.303(d), although the 
Veteran is competent to declare that he experiences low back 
pain, where, as here, the determination involves a question 
of medical causation, a lay assertion on medical causation is 
not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Therefore, competent medical evidence is required 
to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.  To the extent the record 
contains a history of low back pain for 14 years noted on the 
September 2005 Gulf War Registry examination, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The record 
contains no competent medical evidence to suggest that the 
Veteran's current back pain is attributable to an incident in 
service.  The Veteran himself is not competent to render such 
a medical opinion, and the Board cannot accept the Veteran's 
statements that any extant low back disorder is related to an 
incident in service when his ship fell while in dry dock.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only competent medical evidence to 
support its finding on a question of a medical causation, 
where a lay assertion on medical causation is not competent 
evidence, and where there is no competent medical evidence 
that the Veteran has a spinal cord or low back injury 
attributable to his service, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).



Respiratory Condition

The Veteran's STRs are silent for any complaint, treatment, 
or diagnosis of a respiratory condition, to include as due to 
asbestos exposure.  The December 1992 service separation 
examination did not note the existence of any respiratory 
condition and the Veteran answered "no" to experiencing 
ear, nose, and throat problems, asthma, or shortness of 
breath on the contemporaneous medical history questionnaire.  
On September 2005 Gulf War Registry examination, he reported 
"respiratory problems" since service, including trouble 
taking a deep breath, although the examiner noted he had no 
significant cough and no asthma.  No records of post-service 
diagnosis of or treatment for a respiratory condition, to 
include as due to asbestos exposure, have been submitted or 
identified.

With respect to claims involving asbestos exposure, there is 
no specific statutory guidance, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases, which has been incorporated into the VA 
Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, 
Asbestos-Related Diseases (May 11, 1988); VA Adjudication 
Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9.  The 
provisions stipulate that VA must determine whether military 
records demonstrate evidence of asbestos exposure during 
service, develop whether there was pre-service and/or post-
service occupational and other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease.  

The Veteran claims he was exposed to asbestos while the 
U.S.S. Cape Cod was in dry dock in June and July 1992 when he 
worked removing large sheaths of asbestos from certain areas 
of the ship, but the officers in charge refused to document 
the activity.  However, there is no indication in the 
Veteran's service records that he was exposed to asbestos in 
service.  More over, the record is devoid of any medical 
records showing that the Veteran has been diagnosed with or 
ever treated for a respiratory condition, to include any due 
to asbestos exposure.  

Without medical evidence of a current diagnosis of a claimed 
disability, the threshold requirement for establishing 
service connection for such disability is not met.  Thus, the 
claim of service connection for a respiratory condition, to 
include as due to asbestos exposure also must be denied.  

Condition due to Radiation Exposure

The Veteran's STRs are silent for any complaint, treatment, 
or diagnosis of any condition due to radiation exposure.  On 
December 1992 service separation examination, there were no 
health conditions noted which might be attributable to 
radiation exposure.  No records of post-service treatment for 
any condition due to radiation exposure have been submitted 
or identified.  In fact, the Veteran has not identified any 
specific condition which he attributes to his alleged 
radiation exposure, nor specified any symptoms which he 
believes result therefrom.

The Veteran asserts exposure to radiation from two sources: 
(1) the massive array of radar and communications gear on 
board the ship he served on; and (2) handling ammunition that 
contained depleted uranium as part of the ship's mission to 
resupply nuclear submarines.  However, the JSRRC has 
certified that there are no records showing that the Veteran 
was exposed to ionizing radiation in service.

The Board notes that service connection for a disability that 
is claimed to be attributable to exposure to ionizing 
radiation during service can be demonstrated by three 
different methods.  Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are certain diseases for which presumptive service 
connection may be granted if they are manifested in a Veteran 
who participated in a radiation- risk activity.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic 
diseases" may be service-connected pursuant to 38 C.F.R. § 
3.311.  Third, service connection may be granted under 38 
C.F.R. § 3.303(d) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, all of these 
methods of establishing service connection require that the 
Veteran first have a current condition which might be 
attributable to radiation exposure.  In this case, the record 
is devoid of any medical records showing that the Veteran has 
been diagnosed with or ever treated for any condition due to 
radiation exposure.  

Without medical evidence of a current diagnosis of a claimed 
disability, the threshold requirement for establishing 
service connection for such disability is not met.  Thus, the 
claim of service connection for a condition due to radiation 
exposure also must be denied.  

Headaches and Disorientation

The Veteran's STRs are silent for any complaint, treatment, 
or diagnosis of headaches or disorientation.  In written 
statements submitted throughout the appeals process, the 
Veteran has asserted that he did not seek any treatment for 
these symptoms in service.  The December 1992 service 
separation examination does not note any findings related to 
headache or disorientation and the Veteran answered "no" to 
experiencing frequent or severe headaches, dizziness, or 
fainting spells on the contemporaneous medical history 
questionnaire.  No records of post-service treatment for 
headaches or disorientation have been submitted or 
identified.  

On September 2005 Gulf War Registry examination, the Veteran 
reported experiencing headaches since service, centered in 
the occipital and posterior neck regions, which were 
throbbing or steady in nature, sometimes accompanied by 
nausea and vomiting, as well as photo- and phonophobia.  
These occurred about every six months, with the last episode 
being a few months prior and lasting two days.  The 
examination report does not indicate that the Veteran 
mentioned experiencing any disorientation.  

While headaches and disorientation are the types of symptoms 
capable of lay observation, the record is devoid of evidence 
to suggest that the Veteran has ever been seen or treated for 
these or any related conditions, either during service or 
after service separation.  As explained above, without 
evidence of a current diagnosis and an event or exposure in 
service, no medical examination is required to adjudicate the 
claim under 38 C.F.R. § 3.159(c)(4) and McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

Although the service treatment records do not document 
headaches or disorientation in service, the Veteran is 
competent to describe symptoms of an injury or disability, as 
he has done throughout the appeals process.  As the service 
treatment records lack the documentation of the combination 
of manifestations sufficient to identify a disability 
manifested by headaches or disorientation and sufficient 
observation to establish chronicity during service, and as 
chronicity in service is not adequately supported by the 
service treatment records, then a showing of continuity of 
symptomatology after service is required to support the 
claim.

As for service connection based on the initial documentation 
after service under 38 C.F.R. § 3.303(d), although the 
Veteran is competent to declare that he experiences headaches 
and disorientation, where, as here, the determination 
involves a question of medical causation, a lay assertion on 
medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); rather, competent medical 
evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.  To the extent the record 
contains a history of headaches for 14 years noted on the 
September 2005 Gulf War Registry examination, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In addition, the Board notes that a symptom, such as pain or 
disorientation, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  No such underlying or identifiable condition has 
been diagnosed, nor is there any competent medical evidence 
attributing the Veteran's headaches and disorientation to his 
military service.  For this reason, the Board rejects the 
Veteran's statements as competent evidence that these 
symptoms are related to his service.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only competent medical evidence to 
support its finding on a question of a medical causation, 
where a lay assertion on medical causation is not competent 
evidence, and as there is no competent medical evidence that 
the Veteran has a disability manifested by headaches and 
disorientation which is attributable to his service, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Hepatitis C

The Veteran's STRs are silent for any complaint, treatment, 
or diagnosis of Hepatitis C.  On December 1992 service 
separation examination no symptoms which might be 
attributable to Hepatitis C were noted.  No records of post-
service diagnosis of or treatment for Hepatitis C have been 
submitted or identified.

The record is devoid of any medical records showing that the 
Veteran has been diagnosed with or ever treated for Hepatitis 
C.  In fact, the Veteran has stated that his claim was filed 
for the purpose of obtaining an examination to determine if 
he actually has Hepatitis C.  As explained above, without 
evidence of a current diagnosis and an event or exposure in 
service, no medical examination is required to adjudicate the 
claim.  Without medical evidence of a current diagnosis of a 
claimed disability, the threshold requirement for 
establishing service connection for such disability is not 
met.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Thus, the claim of service connection for Hepatitis C also 
must be denied.  

Diabetes Mellitus

The Veteran's STRs are silent for any complaint, treatment, 
or diagnosis of diabetes mellitus.  On December 1992 service 
separation examination no clinical or laboratory findings 
attributable to diabetes mellitus were noted.  While one 
private treatment blood test in October 1998 noted a high 
blood glucose level, the September 2005 Gulf War Registry 
examination noted that the Veteran's blood test results were 
satisfactory.  No records of post-service diagnosis of or 
treatment for diabetes mellitus have been submitted or 
identified.  

The record is devoid of any medical records showing that the 
Veteran has been diagnosed with or ever treated for diabetes 
mellitus.  In fact, the Veteran has stated that his claim was 
filed for the purpose of obtaining an examination to 
determine if he actually has diabetes mellitus.  As explained 
above, without evidence of a current diagnosis and an event 
in service, no medical examination is required to adjudicate 
the claim.  Without medical evidence of a current diagnosis 
of a claimed disability, the threshold requirement for 
establishing service connection for such disability, to 
include on a presumptive basis under 38 C.F.R. §§ 3.307 and 
3.309, is not met.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Thus, the claim of service connection for 
diabetes mellitus also must be denied.  

Degenerative Joint Disease/Arthritis

The Veteran's STRs are silent for any complaint, treatment, 
or diagnosis of degenerative joint disease/ arthritis (or 
related complaint).  The December 1992 service separation 
examination did not note the existence of any symptoms of 
degenerative joint disease/arthritis, and the Veteran 
answered "no" to experiencing swollen or painful joints, 
arthritis, rheumatism, or bursitis on the contemporaneous 
medical history questionnaire.  No records of post-service 
treatment for degenerative joint disease/arthritis have been 
submitted or identified.

The record is devoid of any medical records showing that the 
Veteran has been diagnosed with or ever treated for 
degenerative joint disease/arthritis.  As explained above, 
without evidence of a current diagnosis and an event in 
service, no medical examination is required to adjudicate the 
claim.  Without medical evidence of a current diagnosis of a 
claimed disability, the threshold requirement for 
establishing service connection for such disability, to 
include on a presumptive basis under 38 C.F.R. §§ 3.307 and 
3.309, is not met.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Thus, the claim of service connection for 
degenerative joint disease/arthritis also must be denied.  

Tendonitis

The Veteran's STRs show that in April 1991 he was seen for 
bilateral swollen ankles of four days' duration, with no 
history of trauma.  He complained of sharp pain in his ankles 
and exhibited mild tenderness to palpation and mild edema, 
but no effusion, erythema, cellulitis, or ecchymosis.  He had 
full range of motion and his muscle strength was within 
normal limits.  The provider diagnosed bilateral Achilles 
tendonitis, bilateral stress pain to the ankles, and mild pes 
planus, and recommended light duty for three days and 
painkillers.

The record does not show that chronic tendonitis of the 
bilateral lower extremities was manifested in service.  After 
April 1991, no other complaints, treatment, or diagnosis of 
tendonitis while in service is shown and the December 1992 
service separation examination does not note any disabilities 
relative to the lower extremities.  The Veteran answered 
"no" to experiencing swollen or painful joints, cramps in 
his legs, arthritis, rheumatism, or bursitis on the 
separation medical history questionnaire.

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The record 
demonstrates that the April 1991 episode of tendonitis in 
service was acute and transitory and resolved without 
residuals.  Consequently, service connection for tendonitis 
of the bilateral lower extremities on the basis that such 
disability became manifest in service and persisted is not 
warranted.

More over, the record is devoid of any medical records 
showing that the Veteran has been diagnosed with or ever 
treated for tendonitis since service separation.  Nor has the 
Veteran alleged that he currently experiences any symptoms 
related to tendonitis which might satisfy the low threshold 
requirements for a VA examination under 38 C.F.R. 
§ 3.159(c)(4) and McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  Without medical evidence of a current diagnosis of a 
claimed disability, the threshold requirement for 
establishing service connection for such disability, to 
include on a presumptive basis under 38 C.F.R. §§ 3.307 and 
3.309, is not met.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Thus, the claim of service connection for 
tendonitis of the bilateral lower extremities also must be 
denied.  

ORDER

Service connection for a spinal cord or low back injury is 
denied.

Service connection for a respiratory condition, to include as 
due to asbestos exposure, is denied.

Service connection for a condition due to radiation exposure 
is denied.

Service connection for headaches and disorientation is 
denied.

Service connection for Hepatitis C is denied.

Service connection for diabetes mellitus is denied.

Service connection for degenerative joint disease/arthritis 
is denied.

Service connection for tendonitis of the bilateral lower 
extremities is denied.


REMAND

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the Veteran has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event,  
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

The Veteran's service treatment records contain no discussion 
of any complaints, diagnosis or treatment regarding chest 
pains or a heart condition.  However, the EKG administered on 
December 1992 service separation examination showed an 
abnormal "bradycardia" which the examiner noted was 
probably due to early repolarization, although the Veteran 
had a "regular rate and rhythm."  The Veteran has explained 
that he had experienced chest pain and felt his heart racing 
prior to service separation but thought it was due to 
emotional or psychological factors.  He has stated that he 
continues to feel chest pain and a racing heart since service 
separation, including in conjunction with other symptoms 
linked by providers to a diagnosis of posttraumatic stress 
disorder.  He is considered competent to provide evidence 
regarding the symptoms he experiences.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  More over, 
on September 2005 Gulf War Registry examination, a sinus 
arrhythmia was recorded, although the EKG results were listed 
as satisfactory.  In light of the findings on separation 
examination, the Veteran's own statements regarding his 
symptoms, and the finding of a sinus arrhythmia on September 
2005 examination, the low threshold of McLendon is met, and a 
VA examination to ascertain the nature and etiology of any 
possible heart condition is warranted.

The Veteran's service treatment records also contain no 
discussion of any complaints, diagnosis, or treatment 
regarding an injury to the nose; dental health questionnaires 
show a negative response to the questions regarding asthma, 
hay fever, and sinus problems.  However, on December 1992 
service separation examination, he was noted to have a 
partially blocked left nostril.  The examiner noted a 
possible deviated septum and recommended an otolaryngology 
consult with VA following discharge.  The Veteran has 
explained that during his time in service, he fell and struck 
his nose on deck due to heavy seas, but never reported the 
incident to medical personnel.  On September 2005 Gulf War 
Registry examination, the Veteran was again noted to have a 
partially blocked left nostril.  The examination did not 
include any diagnosis or recommendation regarding treatment; 
however, the Veteran has indicated that he has been told by a 
private doctor that he requires a surgical submucosal 
resection.  As the service entrance examination showed the 
Veteran's nose as normal, he is entitled to a presumption of 
soundness on service entry as to a nasal disability such as a 
deviated septum.  See 38 U.S.C.A. § 1111.  However, as it is 
unclear from the medical evidence whether he, in fact, has a 
deviated septum or other nasal disability, a VA examination 
to determine the nature and etiology of any such disability 
is necessary under McLendon.

Finally, in relation to the Veteran's claim of service 
connection for posttraumatic stress disorder, the Board 
believes that the Veteran has supplied sufficient information 
regarding the fire below deck to warrant submission to the 
JSRRC for a stressor verification search.  The Veteran has 
indicated that the fire took place between January and March 
of 1992 and that he later received the Navy Achievement Medal 
for refurbishment of some of the damaged areas.  The 
development already undertaken by the RO shows that the 
U.S.S. Cape Cod entered dry dock in March 1992 and that the 
refurbishment work done by the Veteran began in March 1992.  
Therefore, a search of the ship's logs for the months of 
February and March 1992 should be made for any reference to 
the fire below decks which the Veteran reported as a 
stressor.  As the Veteran has also asserted that he 
experienced high winds and danger of falling overboard while 
working on the flight deck during this same time period, and 
the development already completed indicates that the Veteran 
was assigned to the flight deck crew, these stressors should 
also be included in that search.

As noted above, adjudication of the claims of service 
connection for a skin condition, alcohol and drug abuse, and 
major depressive disorder is to be deferred until the 
development regarding the posttraumatic stress disorder claim 
is completed, as the record indicates these disabilities may 
have a possible relationship with posttraumatic stress 
disorder.

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for the claimed 
disabilities for which records are not 
already associated with his claims file, 
and to provide any releases necessary for 
VA to secure records of such treatment or 
evaluation.  The RO should obtain for the 
record copies of the complete records of 
all such treatment and evaluation from all 
identified sources.  If such records 
cannot be obtained, the Veteran should be 
so advised.

2.  The RO should request that the JSRRC 
make an event verification search of any 
logs of the U.S.S. Cape Cod for February 
and March 1992, and of any other 
applicable records for that time period, 
in regards to the Veteran's claimed 
stressor of fighting a fire below decks 
and of working on the helo flight deck in 
heavy winds and high seas. 

3.  The Veteran should be afforded an 
appropriate VA examination to determine 
whether he has a heart disorder, and if 
so, whether it is at least as likely as 
not that it had its onset during his 
military service or is otherwise 
etiologically connected to his military 
service.  The claims file should be made 
available for review by the examiner.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

4.  The Veteran should be afforded an 
appropriate VA examination to determine 
whether he has a deviated septum or other 
residuals of an injury to his nose 
relative to the partially blocked left 
nostril shown examination and whether such 
defect is at least as likely as not 
attributable to his military service.  The 
claims file should be made available for 
review by the examiner.

5.  On completion of the foregoing, the 
claims should be adjudicated.  If any 
aspect of the decision remains adverse to 
the Veteran, then provide him and his 
representative a supplemental statement of 
the case and return the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


